Citation Nr: 1202057	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  05-15 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to an initial rating in excess of 50 percent for the service-connected posttraumatic stress disorder (PTSD), to include a total rating based on individual unemployability by reason of service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision by the RO that granted service connection for PTSD and assigned an initial noncompensable evaluation effective in February 2003.  

In December 2007, the Board remanded the matter for further development and adjudication.  

In September 2009, the Board assigned an initial 50 percent rating and remanded the matter of a rating in excess of 50 percent to the RO for further development and adjudication.

The RO effectuated the increase to 50 percent in a November 2009 rating decision.  The grant was made effective in February 2003.  The Veteran maintains that a rating in excess of 50 percent is warranted.

In April 2011, the Board again remanded the matter for further development.  The case has now been returned to the Board for further appellate action.  

The issue of entitlement to a TDIU rating is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  Prior to December 30, 2009, the service-connected PTSD was not shown to have been productive of more than reduced reliability and productivity.

2.  Beginning on December 30, 2009, the service-connected PTSD is shown to more nearly approximate that of  deficiencies in most areas; total social or occupation impairment is not demonstrated. 


CONCLUSIONS OF LAW

1.  Prior to December 30, 2009, the criteria for the assignment of an initial rating in excess of 50 percent for the service-connected PTSD were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.126, 4.130, Diagnostic Code 9411 (2011).

2.  Beginning on December 30, 2009, the criteria for the assignment of a rating of 70 percent, but no more for the service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.126, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C.A. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided VCAA notice by a letter mailed in August 2005.  The Board further notes that, in letters dated in December 2007, and December 2008, the Veteran was notified that a disability rating and an effective date for the award of benefits are assigned in cases where service connection is warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

After issuance of the December 2007 and December 2008 letters, and an opportunity for the Veteran to respond, the August 2011 supplemental statement of the case reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  

In addition, VA treatment records and social security administration (SSA) records have been obtained and the Veteran has been afforded appropriate VA examinations.  

The RO also substantially complied with the Board's remand by obtaining pertinent records from VA Medical Centers since July 2009, and obtaining copies of SSA records.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Veteran has not identified any other evidence that could be obtained to substantiate his claims.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of VCAA and the pertinent implementing regulation.  


Legal Criteria

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1. 

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a Veteran's disability.  Schafrath, 1 Vet. App. at 594. 

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation at any stage since the effective date of service connection.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

When evaluating a mental disorder, the VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  

VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  

When evaluating the level of disability from a mental disorder, the VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, PTSD is rated under the General Rating Formula for Mental Disorders.  

A 100 percent evaluation is warranted for total occupational and social impairment, due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to symptoms such as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance or hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired  abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  



Background

As noted, the RO granted service connection for PTSD in a May 2004 rating decision, and assigned a 30 percent rating, effective in February 2003.  The Veteran disagreed with the rating, and asserted his disability warranted a higher rating.  In November 2009, the RO implemented a September 2009 Board decision, and granted an increased rating of 50 percent, effective in February 2003.   

The submitted SSA records indicate that the Veteran began receiving disability benefits in March 2000 for a primary diagnosis of disorders of the back and a secondary diagnosis of an affective mood disorder.  

The Veteran was afforded a VA examination in January 2002 and endorsed symptoms of recurrent anxiety and depression, feelings of hopelessness, and helplessness, feeling tired, alcohol dependence with associated symptoms, and problems sleeping at night.  He reported hearing in coming mortar fire about twice a week, as well as other weird sounds, that startled him.  He characterized his marriage as pretty good.  He was also able to dress, clean and wash himself, and did some light housework.  He socialized by visiting his old workplace and attending church.  

Mental status examination revealed that the Veteran was generally pleasant and cooperative, with appropriate flow and content of conversation.  He was oriented to time place and person and there was no evidence of active hallucinations or delusions.  Attention and concentration were impaired, but his memory, recall and judgment were intact.  

The Veteran denied any current suicidal thoughts, and there was no evidence of any looseness of associations, flight of ideations, or pressured speech.  There were no obsessive thoughts of compulsive actions.  An impression of dysthymic disorder and alcohol dependence was provided and a Global Assessment of Functioning (GAF) score of 60 to 65 was assigned.  

A November 2002 mental health record indicated that the Veteran reported having past alcohol dependence, occasional anxiety and poor sleep.  He denied suicidal thoughts or hallucinations.  Follow-up records dated in December 2002 and January 2003 showed that the Veteran was alert and oriented with some vague depressive symptoms.  He denied having any current homicidal or suicidal ideations.  There was also no evidence of delusions or psychotic symptoms.  An assessment of depression, not otherwise specified, history of polysubstance abuse currently in remission, and rule out PTSD was provided. 

The Veteran submitted a statement from his wife in March 2003 who related that the Veteran had symptoms including memory loss, nightmares, flashbacks and feelings of guilt related to his time in Vietnam.  

A VA treatment record dated in March 2003 showed that, on examination, the Veteran had an anxious and somewhat depressed mood.  However, he was fully alert and oriented.  He denied suicidal and homicidal thoughts.  His speech was slow and rather tangential at times, and he was repetitive and vague.  Memory for specific events also appeared to be somewhat questionable.  There was no indication of current alcohol or other substance use.  Current symptoms included sleep problems that had improved since beginning medication, nightmares, avoidance of reminders, feelings of guilt, and flashbacks.  A diagnosis of chronic, moderate PTSD was provided and a GAF score of 50 was assigned.  

A June 2003 psychiatry note showed that the Veteran was status post sigmoid colonoscopy and was agitated and disoriented.  An examination revealed that the his mood was anxious and affect was congruent and agitated.  

The psychiatrist provided a diagnosis of ICU psychosis versus PTSD-related psychosis under stress, and rule out alcohol withdrawal.  A follow-up psychiatric assessment showed that the Veteran had slumped posture and that his speech was slow and decreased in volume.  

The Veteran switched back and forth between flat affect and anger/anxiety of speech content.  Facial expressions remained restricted, but the Veteran overall had decreased variability of expression.  He reported obsessions and phobias.  He also had homicidal ideation, delusions, and ideas of influence.  There was impaired immediate recall and impaired recent memory, however insight was good.  There were no acute delusions, hallucinations or suicidal ideations.  A diagnosis of PTSD was provided.
  
A June 2003 social work note indicates that the Veteran reported symptoms of intrusive memories and dreams, avoidance, detachment from people, angers, sleep disturbances, and startle response.  The psychologist noted that these symptoms have continued to interfere with his life.  He got along "great" with his third wife of four years, despite her not knowing how to do a lot of things.  The social worker noted a diagnosis of PTSD, as well as that the Veteran displayed moderately severe depressive symptoms and mild anxiety symptoms.  

A June 2003 discharge summary noted that the Veteran had been admitted to the PTSD program with a history of nightmares, night sweats, prior hallucinations, anxiety and feeling like he was going to blow up on his wife.  Upon admission, the Veteran confirmed some homicidal ideation.  He was also suffering from paranoia.   The Veteran left the program on his own accord, shortly after being admitted.  A discharge diagnosis of PTSD was provided and a GAF score of 35 was assigned.

A July 2003 physician assistant note showed that the Veteran carried a diagnosis of psychotic disorder not otherwise specified, PTSD and alcohol withdrawal.  He complained of nightmares, night sweats, feelings of guilt, startling episodes, anxiety, problems sleeping more than two to three hours, and periods of irritability.  He got along with his wife.  

The examination revealed that the Veteran was alert, oriented, coherent and relevant, but he also was very vague and evasive at times in answering questions.  He denied having active suicidal or homicidal ideation, as well as denied active auditory or visual hallucinations.  He was not psychotic, delusional or paranoid.  Judgment and insight were fair, and his overall affect was saddened.  

Diagnoses of history of PTSD, history of insomnia, and history of alcoholism in remission were provided.  A GAF score of 45-50 was assigned.

On re-admission to the PTSD Residential Rehabilitation program (PRRP) in August 2003, the Veteran endorsed having symptoms of anxiety that did not interfere with his lifestyle, feelings of guilt, nightmares, feelings of detachment and distrust, irritability, and difficulty concentrating.  

An examination revealed that the Veteran was restless and fidgety and had a rigid and tense posture.  Emotional state was labile, and judgment was impaired in the ability to make reasonable life decisions.  A diagnosis of PTSD by history was provided and a GAF score of 35-40 was assigned.

An August 2003 psychiatry consultation showed that the Veteran was rather tangential and hyper-productive.  His ideation and to some extent, his behavior was disinhibited.  

The Veteran also had derailment and feelings of persecution, as well as exhibited hallucinatory activity with associated delusions.  Delusions were not well organized and the Veteran had hypervigilent behaviors.  Affect was predominately negative.  The psychologist recommended adding a diagnosis of psychosis not otherwise specified to his diagnosis of PTSD.  

Subsequent records dated in August 2003 showed that the Veteran participated in group counseling sessions while admitted to the PTSD program.  

An August 2003 discharge summary indicated that the Veteran was admitted to the PRRP program with symptoms of paranoia and thought processes that were loose, tangential and often exhibiting derailment.  Laboratory results showed the presence of amphetamines. Diagnoses at discharge included PTSD by history, psychosis not otherwise specified, rule out amphetamine abuse or dependency, and alcohol abuse in full, sustained remission.  A GAF score of 35-40 was provided.

An October 2003 VA treatment record reveals symptoms of occasional outbursts, with one occurring in the past few weeks with family members.  Otherwise, the Veteran reported being able to handle his temper and anger.  

A mental status examination revealed that the Veteran had good hygiene and was alert, calm, coherent and relevant.  He was not psychotic, delusional, or paranoid.  He denied suicidal or homicidal ideation, and did not have any hallucinations.  Judgment and insight were very good.  

Diagnoses provided included those of a history of PTSD, stable; history of alcoholism in remission; history of insomnia, improved; and adjustment disorder with anxiety and depression.  A GAF score of 50 was assigned.  

An October 2003 follow-up psychological assessment revealed that the Veteran was manifestly depressed as well as suffered from PTSD.  On examination, the Veteran was cooperative, rather spontaneous, and friendly.  He was alert and fully oriented, but admitted to feeling somewhat disoriented while driving.  Speech was spontaneous without dysfluent or dysphasic responses.  Attention and mental control were within the normal ranges, but abstract reasoning was mildly deficient.  

The Veteran was afforded a VA examination in January 2004 and endorsed symptoms of nightmares, insomnia, irritability and chronic depression.  The Veteran also admitted to heavy drinking until August 2002.  The Veteran reported being married three times, with a daughter, and a stepson.  His stepson was accidently shot and killed many years ago.  He described his current marriage as stable.  

A mental status examination revealed that the Veteran was alert, oriented and cooperative.  His behavior was appropriate, and his speech was clear, coherent and productive with good comprehension.  Mood was dysthymic, and affect was congruent to mood.   The Veteran denied experiencing any hallucinations or having any suicidal/homicidal ideations.  There was no evidence of delusions.  Memory was intact, but judgment and insight were impaired.  

The examiner provided diagnoses of chronic PTSD with resulting insomnia and anger control problems; alcohol dependence in full recovery; and dysthymia likely by history.  A GAF score of 55 was provided to reflect moderate impairment in functioning secondary to PTSD, related substance abuse, and chronic depression.

The records dated from January to July 2004 record showed that the Veteran reported getting upset and having nightmares after watching the news about the war in Iraq, but otherwise was doing well.  Sleep was erratic, and he reported some occasional episodes of irritability and stated that he was coping better and felt less anxious.  

The July 2004 record indicated that the Veteran's alcohol abuse was currently in remission and there was no evidence of recent psychotic expressions.  Mental status examination revealed that the Veteran had good hygiene and was alert, calm, coherent and relevant.  He was not psychotic, delusional, or paranoid.  He denied suicidal or homicidal ideation, and did not have any auditory or visual hallucinations.  Judgment and insight were good.  

Diagnoses of a history of PTSD currently stable, history of insomnia much improved, psychosis not otherwise specified in remission, history of alcohol abuse in remission, and stable adjustment disorder with anxiety and depression were provided.  GAF scores of 55 to 60 were assigned.

A December 2004 physician assistant note revealed that two deaths recently occurred in the Veteran's family, and as a result, the Veteran was having continued difficulty sleeping.  Examination revealed that the Veteran had was alert and oriented, and had good hygiene.  His overall affect was down and depressed.  He spoke openly and appropriately.  He was not psychotic, delusional or paranoid.  He denied any suicidal or homicidal ideations, or hallucinations.  Judgment and insight were good.  

Diagnoses of uncomplicated bereavement, history of PTSD, history of insomnia, history of psychosis not otherwise specified, in remission, history of alcohol abuse, in remission, and adjustment disorder with mixed moods, were provided.  A GAF score of 55 to 60 was provided.

Mental health records dated from April  2005 to November 2005 show that, in August 2005, the Veteran reported hearing voices at night, but increased medication resolved the symptoms.  Overall, the Veteran was alert and oriented, but was not psychotic, delusional or paranoid.  Hygiene was good and he conversed openly.  Judgment and insight were good.  There was no evidence of hallucinations, or suicidal or homicidal ideations.  

Diagnoses of PTSD and insomnia were provided.  The physician assistant also indicated that the Veteran had a history of psychosis not otherwise specified in partial remission, a history of alcohol abuse in remission, and a history of depressive disorder, not otherwise specified.  GAF scores of 45 to 55 were provided.

A November 2005 mental health record shows that the Veteran chiefly complained of PTSD symptoms of insomnia and nightmares.  He reported getting along well with his wife.  Examination revealed that the Veteran had a couple days of growth of his beard, but was otherwise neat and clean.  Hygiene was good and the Veteran was oriented times three.  Speech was coherent and relevant.  Mood and affect were happy.  Memory, concentration, and abstract thinking were good.  There was no evidence of hallucinations, delusions, paranoia, psychosis, or suicidal or homicidal ideations.  Judgment and insight were good.  A GAF score of 55 was assigned.  It was noted that the Veteran's condition had improved since the initial assessment.
  
Records dated May to December 2006 show that the Veteran complained of being tired and avoiding driving as it made him tired and upset.  He was living with his wife, and the marriage was going well.  

Mental status examination revealed that the Veteran was neat and clean with good hygiene despite a day or two growth of beard on his face.  He was alert, oriented, coherent and relevant.  There was no evidence of psychosis, delusions, paranoia, or hallucinations.  He denied suicidal or homicidal ideations.  Judgment and insight were good, and mood was happy.  A separate September 2006 note indicates that the Veteran was stable in regards to his PTSD.  Diagnoses of PTSD, depressive disorder, and insomnia were provided and GAF scores of 50-55 were assigned.

An April 2007 record showed that the Veteran was currently doing very well, that his nerves were good on the current medications.  He was sleeping better and getting along well with his wife.  He denied crying spells, but reported occasional fleeting thoughts of hopelessness and helplessness.  

The examination revealed that the Veteran was alert, oriented, neat and clean.  Dress and presentation were appropriate and he had a couple days growth of a beard.  There was no evidence of psychosis, delusions, paranoia, hallucinations, or suicidal or homicidal ideations.  Judgment and insight were good and mood was happy.  Diagnoses of PTSD, stable depressive disorder, improved insomnia, and psychosis not otherwise specified, in remission, were provided.  A GAF score of 60 was assigned.

An October 2007 record showed that the Veteran reported sleep difficulties even with the help of medications as well as an occasional racing mind.  However, his mood was even, and he did not have crying spells or feelings of hopelessness or helplessness.  

The examination revealed that the Veteran was neat and clean in appearance, but was a bit disheveled with a couple days growth of beard.  He also appeared tired.  Mood was depressed, but he was alert, oriented, coherent and relevant.  There was no evidence of psychosis, delusions, paranoia, hallucinations or suicidal or homicidal ideation.  Judgment and insight were good.  A GAF score of 50 was assigned.  

An April 2008 record showed that the Veteran was sleeping better with medications but did not have a very active industrial life.  He denied crying spells, or extreme hopelessness or helplessness.  He did not have anhedonia.  

The examination showed that the Veteran was alert and oriented, hygiene was good, and the Veteran conversed openly.  Mood was happy and there was no evidence of psychosis, delusions, hallucinations, or suicidal or homicidal ideations.  A GAF score of 50 was assigned.

The records dated October 2008 to July 2009 indicated that, in October 2008, the Veteran reported that his medications were working well and that, in April 2009, he was trying to quit using alcohol.  

In July 2009, the Veteran's daughter was noted to have been killed in a recent accident, and as a result he was experiencing insomnia.  He denied any suicidal or homicidal ideation.  Examination showed that he was alert and oriented with a somewhat flat affect.  

The Veteran was afforded a VA examination in December 2009 and endorsed symptoms of sleep impairment, odd dreams, recurrent and intrusive recollections, avoidance, anhedonia, and easy startle response.  When leaving his house, the Veteran reported constantly scanning the surrounding environment.  He reported good relationships with his wife, father-in-law and brother.  His only leisure activities included watching television or mowing the grass.  He no longer fished, hunted or attended church.  The examiner also noted that the Veteran retired from his job in 1999 due to a back injury, but was capable of meeting his job requirements prior to his retirement.  

Mental status examination revealed that the Veteran was appropriately dressed and cooperative.  He had unremarkable psychomotor activity and speech.  Affect was constricted.  He described his mood as somewhere in the middle of happy and sad.  Attention was intact and he was oriented times three.  Thought processes showed a mild paucity of ideas, with very brief answers provided.  Thought content revealed phobias, including acrophobia, as well as showed a poverty of thought.  Immediate memory was mildly impaired, but recent and remote memory were intact.  

The Veteran understood the outcome of his behavior but regarding insight, he only partially understood he had a problem.  There was no evidence of delusions, hallucinations, suicidal/homicidal thoughts, or inappropriate or obsessional behaviors.  Impulse control was good and there were no episodes of violence.  The Veteran described panic attacks occurring about every two weeks.  

Regarding activities of daily living, the examiner observed that the Veteran had the ability to maintain the minimum personal hygiene.  However, examiner noted that the Veteran did not bathe because of chronic pain relating to his back injury.  He also wore the same clothes for months at a time because he did not see the point in dressing in clean clothes.  He avoided shopping because he did not like to be around people, nor did he like shopping.  

The examiner provided diagnoses of chronic PTSD with associated sleep disturbance; dysthymia, provisional; bereavement; and history of alcohol dependence in full recovery.

The examiner clarified that the Veteran's primary diagnosis was PTSD, but that at the time of the 2004 evaluation, he was presenting with features of depression, which is a common sequalae to chronic stress.  Antidepressants have provided some management of those symptoms.  

Moreover, the Veteran's bereavement diagnosis was an additional diagnosis that did not supplant the other diagnoses.  The examiner provided a GAF score of 54 relating to the PTSD; he stated that with bereavement, his GAF score would be lower, around 50.  

The examiner stated that the Veteran was currently stable on medication and had some family support to keep him from becoming completely isolated, but recent family losses could increase his isolation.  The examiner opined that there was not total occupational and social impairment due to the PTSD signs and symptoms, but symptoms did result in deficiencies in judgment, thinking and mood.  

VA treatment records dated January 2010 to August 2011 showed that the Veteran described his current mood as "okay" with no recent changes in mood.  He also reported decreased alcohol intake despite noticing some withdrawal symptoms.  The Veteran reported spending his days watching television.  

Mental status examination revealed that he was casually dressed and well groomed.  He was alert and oriented and in on acute distress.  There were no signs of psychomotor agitation and speech was normal for rate, amplitude and volume.  With the exception of the February 2010 examination where the Veteran reported depressed mood, overall his mood was reported as good, and affect was congruent.  Thought processes were logical and coherent, and thought content was free from evidence of psychosis.  There was no evidence of hallucinations, delusions or paranoia.  He denied suicidal or homicidal ideation.  Insight and judgment appeared to be good.  

Diagnoses of PTSD and alcohol dependence were provided.  In March 2011, a GAF score of 50 was assigned.


Analysis

The evidence shows that the Veteran's social and occupational impairment from his service-connected PTSD increased in severity during the pendency of the claim.  Based on the December 30, 2009 VA examination, the Board has determined that the evidence shows that the increase in disability warranting a higher rating occurred on that date.  

In fact, the Board finds that, as of that date, the service-connected PTSD was shown to have a disability picture that more nearly resembled that of deficiencies in most areas and warranted a 70 percent rating.  

With respect to the period prior to December 30, 2009, the evidence shows that the Veteran's PTSD was characterized primarily by irritability, anxiety, difficulty sleeping, depressed mood, nightmare, occasional outbursts of anger, intrusive thoughts, startle response, detachment and guilt.  The Veteran described his relationship with his third wife as good.  

The Board notes that, in the months of June, July and August 2003, the Veteran had some homicidal thoughts, paranoia, and hallucinations.  However, the June 2003 psychiatrist provided a diagnosis of ICU psychosis versus PTSD psychosis, and indicated that the Veteran was status post sigmoid colonoscopy.  

Additionally, an August 2003 discharge summary showed that the Veteran tested positive for amphetamines.  An October 2003 follow-up treatment record indicated that the Veteran was not psychotic or delusional.  

The evidence did not show obsessional rituals which interfere with routine activities; speech that was intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; or neglect of personal appearance or hygiene.

Overall, for the period prior to December 30, 2009, his mental status was alert and oriented with good hygiene.  Generally, he was cooperative and behaved appropriately.  Speech was clear and coherent.  Memory and abstract thinking were intact, and judgment and insight were good.  There was no evidence of inappropriate or obsessive/ritualistic behavior.  

With the exception of the period from June to August 2003, there was no evidence of hallucinations, delusions, paranoia or suicidal/homicidal ideation.  Moreover, the January 2004 VA examiner opined that the Veteran had moderate impairment in functioning when he explained the rationale for assigning the GAF score of 55 in relation to the Veteran's diagnoses of PTSD, substance abuse, and chronic depression.

Regarding the period beginning on December 30, 2009, the Veteran reported having no social or recreational activities other than cutting the grass or watching television.  He specifically stated that he did not attend church anymore or have the patience or desire to go fishing and hunting.  He also reported constantly scanning the environment anytime he left his house.  While the VA examiner stated that the Veteran could maintain the minimum hygiene, the Veteran stated that he wore the same clothes for months at a time and did not bathe.  

The examiner also noted panic attacks occurring about every two weeks, impaired insight, phobias, and impairment of thought processes evidenced by mild paucity of ideas and poverty of thought.  Immediate memory was also impaired.  

The examiner concluded that while the Veteran was stable on medication and was not completely isolated due to family support, recent family losses could cause an increase in isolation.  Finally, the examiner opined that the Veteran did not have total occupational and social impairment due to his PTSD signs and symptoms; he did have deficiencies in judgment, thinking and mood.  

Repeated examinations did not show gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; disorientation to time or place; or a memory loss for names of close relatives, own occupation, or own name.  

His various GAF scores were noted to range from 35-40 in June 2003 and August 2003; 45-55 in July 2003, October 2003 to August 2004, November 2005 to September 2006, October 2007, April 2008, and December 2009; and from 60-65 in July 2004, December 2004 and April 2007.  However, GAF scores alone do not provide a basis for the assignment of a higher disability rating for PTSD.  

According to the Fourth Edition of American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a GAF score is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental-health illnesses.  The GAF score and the interpretation of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  

The GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).

GAF scores between 31 and 40 are indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

GAF scores between 41 and 50 are indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

GAF scores between 51 and 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

GAF scores between 61 and 70 are indicative of some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft  within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

For the most part, the GAF scores assigned in this case are consistent with the Board's determinations.  To the extent that they are not, the Board has found the specific findings and history noted in the reports to be more persuasive than the GAF scores.  

During the period prior to December 30, 2009, almost all of the symptoms associated with the Veteran's psychiatric disability are contemplated by the criteria warranting a rating of 50 percent.  

For the period beginning on December 30, 2009, none of the symptoms associated with a schedular 100 percent rating has been demonstrated.  

Throughout the period of this claim, the Veteran has maintained some social interactions, particularly with his wife and other family members.  During the period prior to December 30, 2009, the January 2004 VA examiner stated that the Veteran's GAF score of 55 was assigned to reflect the Veteran's moderate impairment in functioning secondary to his PTSD and related substance abuse, as well as his chronic depression.  

After December 30, 2009, the impairment of the Veteran's service-connected PTSD more nearly resembled that of deficiencies in most areas, such as work, family relations, judgment, thinking or mood, but without total social and occupational impairment.  The criteria for a rating in excess of 70 percent for PTSD have not been met beginning on December 30, 2009. 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).

Here, as discussed, the rating criteria for the disabilities at issue reasonably describe the Veteran's disability level and symptomatology.  

Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for extraschedular consideration is required.  Id. 

In light of the foregoing, the Board finds that an initial rating in excess of 50 percent prior to December 30, 2009  is not assignable and that an increased rating of 70 percent, but no more is warranted beginning on December 30, 2009.  

In making this determination, the Board considered the benefit-of-the-doubt doctrine but finds that it is inapplicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased, initial rating in excess of 50 percent for the service-connected PTSD, prior to December 30, 2009, is denied.  

An increased rating of 70 percent, but not higher for the service-connected PTSD beginning on December 30, 2009 is granted subject to the regulation applicable to the payment of VA monetary benefits.


REMAND

The Court has held that a request for a TDIU rating, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation; there must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  

In this case, the service-connected PTSD currently is shown to be productive of a significant impairment in his ability to work, and the Veteran shown to have been retired due to a back injury.  The Board accordingly finds that the issue of entitlement to a TDIU rating is reasonably raised by the record.

In TDIU claims, the Court has held that the duty to assist requires that VA obtain an examination, which includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  38 U.S.C.A. § 5107(a) (West 2002 & Supp. 2010); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2011).  

Accordingly, this matter is REMANDED to the RO for the following action:

1.  The RO should furnish the Veteran with a notice letter addressing the type of evidence needed to substantiate a claim for increase to include on the basis of a TDIU rating and the relative duties of VA and the claimant in obtaining such evidence.  

2.  The RO should also take appropriate steps to contact the Veteran in order to have him identify any source of treatment for his service-connected disabilities since to 2010.  Based on his response, the RO take all indicated action to obtain copies of all records from any identified treatment source.  

The Veteran should be notified that he may submit medical evidence or treatment record to support his claim.  

3.  After completing all indicated development, the RO should readjudicate the matter remaining on appeal  in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive  SSOC and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


